DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 10/17/19, 3/4/2020, 6/11/2020, 9/27/2020, 4/26/2021 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 2/24/2017. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1, 3-4, 6-10, 12-13, 15-31, and 33-37 are pending. Claims 33-37 have been added. Claims 2, 5,11, 14, and 32 have been cancelled. Claims 20-31 have been cancelled previously. Claims 1, 10, and 19 are the independent claims. 
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 6/18/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 2, 5,11, 14, and 32 have been cancelled, therefore any rejection or objection pertaining thereupon is now considered moot.
With respect to the claim Title objection, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Title objection has been withdrawn.
With respect to the Drawing objections, applicants “Amendment and Remarks” have been fully considered and are persuasive. The Drawings objection have been withdrawn.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the above Office Action.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the FINAL office action and therefore the prior arguments are considered moot.
However, since the Office is using the same cited prior art, the Office will attempt to address all remarks that remain relevant.
Applicant remarks “in the present application, one or more candidate routes including a passenger pick-up navigation route (between a departure location of the service order and the location of the service provider) and a service order navigation route (between the destination of the service order and the location of the service provider) are sent to the service requester so that the service requester can choose to select one candidate route, rather than being displayed or calculated in the driver's device” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, Dutta clearly teaches, as mapped out previously and below, that the user can select routes, not just the driver. It is the combination of the two cited prior arts that renders the claimed subject matter obvious. Therefore the Office respectfully disagrees.
Applicant remarks “the one or more candidate navigation routes include a passenger pick-up navigation route between a departure location of the service order and the location of the service provider and a service order navigation route between the destination of the service order and the location of the service provider'” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is the combination of the two cited prior arts that renders the claimed subject matter obvious. The Office found the claim language here to be indefinite and interpreted it to the best of the Office’s ability, in light of the specification, and it remains the Office’s stance that the claimed subject matter is still rendered obvious by the combination of the cited prior art. Therefore the Office respectfully disagrees.
Applicant remarks “It is well settled that establishing a prima facie case of obviousness requires that all claim limitations recited in a claim must be taught or suggested by the prior art. MPEP § 2143.03. Clearly, the cited references, Mayer and Dutta, either alone or in combination, do not pass this muster. Thus, a prima facie case of obviousness cannot be established, and thus, amended claim 1 is patentable” and the Office respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, it is the combination of the two cited prior arts that renders the claimed subject matter obvious. The Office found the claim language here to be indefinite and interpreted it to the best of the Office’s ability, in light of the specification, and it remains the Office’s stance that the claimed subject matter is still rendered obvious by the combination of the cited prior art. Therefore the Office respectfully disagrees.
Applicant further argues that the other prior arts of record fail to cure the deficiencies of the independent claims, and the Office respectfully disagrees. It is the Office's stance that all of the claimed subject matter has been properly rejected; therefore the Office's respectfully disagrees with applicant’s arguments. Therefore the Office's respectfully disagrees with applicant’s arguments and the rejections remain.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
                                                Word Definitions
Applicants Specification does not assign or suggest a particular definition to the term “prompt” or otherwise indicate that this term is used in a manner other than its ordinary and customary meaning.  Therefore, in determining the ordinary and customary meaning of the claim term “prompt” as viewed by a person of ordinary skill in the art, it is appropriate to consult a general dictionary definition of the word “prompt” for guidance.  Comaper Corp. v. Antec, Inc., 596 F.3d 1343, 1348 (Fed. Cir. 2010).
The ordinary meaning of the word “prompt” includes “to move to action”  *Merriam-Webster(online Edition and March 15, 2022 https://www.merriam-webster.com/dictionary/prompts).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-10, 12-13, 15-31, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 states “wherein the one or more candidate navigation routes include a passenger pick-up navigation route between a departure location of the service order and the location of the service provider and a service order navigation route between the destination of the service order and the location of the service provider” and the metes and bounds of this limitation are unclear. As the claims require, there is service provider location, a pickup location, and a destination location. This limitation appears to have two possible routes, neither being a complete route, thus it is unclear what is being required. The first route, the passenger pick up route, is from the location of the provider and the pickup location and the second route is between destination of the service order and the location of the provider. Is this correct? Does this mean that there is no need to create a path from the departure to the destination. Further, does only one of these need to be selected, like either A or B, or a path from A and a path from B, and does applicant really mean that the requestor will choose the path the vehicle takes before the passenger is picked up and after they are picked up, but not while they are driving? As when is this supported that the requestor will choose what path the vehicle will take to its original starting point? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret this as any route. Appropriate action is required.
Claim 10 is rejected under the same rational as Claim 1.
Claim 19 is rejected under the same rational as Claim 1.
Claims 3, 6-9, 12-13, 15-19, and 33-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3, 6-12, 15-19, 33, and 35-37 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (United States Patent Publication 2018/0058863) in view Dutta et al. (United States Patent Publication 2015/0345951).
With respect to Claim 1: While Meyer discloses “A system for providing navigation route for an on-demand service” [Meyer, ¶ 0002, 0027, 0065-0068 and Figure 3A]; 
“comprising: at least one computer-readable storage medium including a set of instructions” [Meyer, ¶ 0002, 0007, 0027, 0065-0068 and Figure 3A]; 
“and at least one processor configured to communicate with the at least one computer readable storage medium” [Meyer, ¶ 0002, 0007, 0027, 0065-0068 and Figure 3A]; 
“wherein when executing the set of instructions, the system is directed to: obtain a location of a service provider designated to receive a service order from a service requester” [Meyer, ¶ 0002, 0007, 0020-0034, 0065-0068, 0088 and Figure 3A]; 
“wherein the service order includes a departure location and a destination” [Meyer, ¶ 0002, 0007, 0027, 0065-0068 and Figure 3A]; 
“generate one or more candidate navigation routes based on the service order and the location of the service provider” [Meyer, ¶ 0002, 0007, 00027, 0065-0068 and Figure 3A]; 
“wherein the one or more candidate navigation routes include a passenger pick-up navigation route between a departure location of the service order and the location of the service provider and a service order navigation route between the destination of the service order and the location of the service provider” [Meyer, ¶ 0002, 0007, 00027, 0065-0068 and Figure 3A];
 “and send the selected candidate navigation route to the service provider in response to the determination information that a candidate navigation route is selected by the service requester or transmit the one or more candidate navigation routes to the service provider in response to the determination information that none of the one or more candidate navigation routes is selected by the service requester” [Meyer, ¶ 0002, 0007, 00027, 0065-0068 and Figure 3A];
Meyer does not specifically state that the requestor is selecting new routes, rather new destinations, which would require a route.
Dutta, which is also vehicle control system with taxis,  teaches “obtain a location of a service provider designated to receive a service order from a service requester” [Dutta, ¶ 0032, 0099, and 0142]; 
“generate one or more candidate navigation routes based on the service order and the location of the service provider” [Dutta, ¶ 0032, 0099, and 0142];
“wherein the one or more candidate navigation routes include a passenger pick-up navigation route between a departure location of the service order and the location of the service provider and a service order navigation route between the destination of the service order and the location of the service provider” [Dutta, ¶ 0006, 0025-0026, 0032-0034, 0038, 0067, 0099, and 0142];
“send the one or more candidate navigation routes to the service requester” [Dutta, ¶ 0032, 0099, and 0142]; 
“obtain determination information that a candidate navigation route is selected from the one or more candidate navigation routes by the service requester or none of the one or more candidate navigation routes is selected by the service requester” [Dutta, ¶ 0032, 0099, and 0142].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask the use about possible routes as taught by Dutta with a motivation of creating a more robust system that allows for user preferences while performing the task. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: While Meyer discloses using prompts to get route changes and updates to destinations from the user [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state anything about ridesharing with preferences for the route.
Dutta, which is also vehicle control system with taxis,  teaches  “wherein to obtain a candidate navigation route selected by the service requester, the system is further directed to: generate a first prompt of selection instruction; send the first prompt to the service requester; and obtain the determination information related to the candidate navigation route selected by the service requester” [Dutta, ¶ 0032, 0099, and 0142]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dutta into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask the use about possible routes as taught by Dutta with a motivation of creating a more robust system that allows for user preferences while performing the task. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 6: Meyer discloses “The system of claim 1, wherein the system is further directed to: obtain a modification request relating to the destination from the service requester; determine a modified destination based on the modification request; and change the destination to the modified destination” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claim 7: Meyer discloses “The system of claim 6, wherein the system is further directed to: obtain a present location of the service requester; and generate information associated with the service order based on the modified destination and the present location.” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claim 8: Meyer discloses “The system of claim 7, wherein the information associated with the service order comprises at least one of: a remaining route from the present location of the service requester to the modified destination associated with the service order, an estimated distance from the present location of the service requester to the modified destination, an estimated time from the present location to the modified destination, an estimated price of the remaining route, or at least one suggested navigation route between the present location and the modified destination” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claim 9: Meyer discloses “The system of claim 6, wherein the system is further directed to: send a third prompt of modification instruction to the service requester or the service provider, wherein the third prompt comprises the modified destination” [Meyer, ¶ 0020-0034 and 0088].
With respect to Claims 10, 12 and 15-18: all limitations have been examined with respect to the system in claims 1-3 and 5-9. The method taught/disclosed in claims 10-12 and 14-18 can clearly perform on the system of claims 1-3 and 5-9. Therefore claims 10-12 and 14-18 are rejected under the same rationale.
With respect to Claims 19, 33, and 35-37: all limitations have been examined with respect to the system in claims 1, 3 and 6-9. The medium taught/disclosed in claims 19, 33, and 35-37 can clearly perform on the system of claims 1, 3, and 6-9. Therefore claims 19, 33, and 35-37 are rejected under the same rationale.
Claims 4, 13, and 34 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (United States Patent Publication 2018/0058863) in view Dutta et al. (United States Patent Publication 2015/0345951) and in view of Fuldner (United States Patent 2016/0078394).
With respect to Claim 4: While Meyer discloses using prompts using prompts to get route changes and updates to destinations from the user [Meyer, ¶ 0020-0034 and 0088];
Meyer does not specifically state anything about prompting the driver.
Fuldner, which is also vehicle control system with taxis,  teaches  “wherein the system is further directed to: send a second prompt of wait instruction to the service provider before obtaining the determination information of the service requester” [Fuldner, ¶ 0012, 0035, and 0043]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fuldner into the invention of Meyer to not only using location and route data when creating routes for taxi services as Meyer discloses but to also ask prompt the driver to wait as taught by Fuldner with a motivation of creating a more robust system that allows for better communication of driver’s status [Fuldner, ¶ 0012]. Additionally,  the claimed invention is merely a combination of old, well known elements such as taxi navigation with preferences and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: all limitations have been examined with respect to the system in claim 4. The method taught/disclosed in claim 13 can clearly perform on the system of claim 4. Therefore claim 13 is rejected under the same rationale.
With respect to Claim 34: all limitations have been examined with respect to the system in claim 4. The medium taught/disclosed in claim 34 can clearly perform on the system of claim 4. Therefore claim 34 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669